IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30127
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILBERT WILSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-50082-2
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Wilbert Wilson, federal prisoner # 10376-035, appeals the

district court’s denial of his motion for reduction of sentence,

which he asserts was filed pursuant to FED. R. CRIM. P. 35(b).

     Only the Government can file a motion for reduction of a

defendant’s sentence pursuant to Rule 35(b).   United States v.

Early, 27 F.3d 140, 141 (5th Cir. 1994) (citing Rule 35(b),

historical note 1991 amendment).   Therefore, Wilson’s was “an


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30127
                               -2-

unauthorized motion which the district court was without

jurisdiction to entertain.”   Id. at 142.

     AFFIRMED.